Per Curiam.
The judge stated the law of the case at a breath. “ If the plaintiff,” said he, “ held under the defendant, as tenant at will, at' the time of the alleged trespass, he cannot recover for breaking and entering his close, but is entitled to recover damages under his declaration for any trespass proved to have been done to his personal property.” Now, as the defendant’s lease had expired by its own limitation, there could be no doubt that he was a tenant at will, though he had not received notice to quit— that point was put at rest in Duncan v. Blashford, 2 Serg. & Rawle 480—and the landlord might forcibly dispossess him on the instant, by night or by day, and for motives of mere caprice; with this limitation, only, that he should use no greater force than might be necessary, and do no wanton damage. A tenant at will is bound to remove his property, on request, without regard to his convenience, and to find a place for it as he may. It was not pretended that the plaintiff had not held over; and the jury were properly directed that he was entitled to damages, only for" any injury he had suffered from unnecessary violence to his property.
Judgment affirmed.